SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.) BRISSET BEER INTERNATIONAL, INC. (Name of Issuer) Common Stock, par value $0.0001 (Title of Class of Securities) 10973Y107 (CUSIP Number) February 27, 2015 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 10973Y107 13G Page2of 5 Pages 1 NAME OF REPORTING PERSON(S) Barinder Johal 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (See Instructions)(b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OR ORGANIZATION Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARESo 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.78%(1) 12 TYPE OF REPORTING PERSON IN Based upon 3,608,000 shares of common stock outstanding as of December 29, 2015, as reported by the Issuer’s transfer agent. CUSIP No. 746 13G Page3of 5 Pages Item 1. (a) Name of Issuer: Brisset Beer International, Inc. (b)Address of Issuer's Principal Executive Offices: 370 Guy Street, Suite G9, Montreal, Quebec, Canada H3J 1S6 Item 2. (a)Name of Person Filing: This statement is filed by and on behalf of Barinder Johal. (b)Address of Principal Business Office or, if none, Residence: The residential address of Barinder Johal is 8355 Delsom Way, Unit 47, Delta, British Columbia, Canada. (c)Citizenship: Canada (d)Title of Class of Securities: Common Stock, par value $0.0001 (e)CUSIP Number: 10973Y107 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is: (a) o A Broker or dealer registered under Section 15 of the Act (15 U.S.C. 78o); (b) o A Bank as defined in Section 3(a)(6) of the Act (15 U.S.C. 78c); (c) o An insurance company as defined in Section 3(a)(19) of the Act (15 U.S.C. 78c); (d) o An investment company registered under Section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) o An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); CUSIP No. 746 13G Page4of 5 Pages (h) o A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) o A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940; (j) o A non-U.S. institution in accordance with Rule 240.13d-1(b)(1)(ii)(3) (j) o A group, in accordance with §240.13d-1(b)(1)(ii)(J). Item 4. Ownership. (a)Amount beneficially owned: 418,000 shares (b)Percent of class: 10.78% (c)Number of shares as to which such person has: (i)Sole power to vote or to direct the vote: 418,000 shares (ii)Shared power to vote or to direct the vote: 0 (iii)Sole power to dispose or to direct the disposition of: 418,000 shares (iv)Shared power to dispose or to direct the disposition of: 0 Mr. Johal’s beneficial ownership of 418,000 shares described above, includes an aggregate of 270,000 shares of common stock issuable within 60 days upon the exercise of warrants held by Mr. Johal. Based upon 3,608,000 shares outstanding as of December 29, 2015, as reported by the Issuer’s transfer agent, this represents approximately 10.78% of the outstanding shares of common stock of the Issuer. Item 5. Ownership of Five Percent or Less of a Class. Not applicable. CUSIP No. 746 13G Page5of 5 Pages Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. Not Applicable. Item 8. Identification and Classification of Members of the Group. Not Applicable. Item 9. Notice of Dissolution of Group. Not Applicable. Item 10.Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: January 21, 2016 _/s/ Barinder Johal Barinder Johal
